Citation Nr: 1803544	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to warrant reopening a claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and C.P.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1982 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2017, the Veteran and his friend C.P. presented testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the record. 

As regards characterization of the appeal, the Board notes that although the RO did not address the claim as a request to reopen a previously denied claim, as discussed below, there was a prior, final denial of service connection for PTSD.  Hence, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as set forth on the title page.

The reopened claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will inform the Veteran when further action, on his part, is necessary. 




FINDINGS OF FACT

1.  In a March 2002 rating decision, the Veteran's claim for entitlement to service connection for PTSD was denied.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Since the March 2002 denial, new evidence has been associated with the claims file that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2002 denial of the claim for service connection for a PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017). 

2.  As additional evidence received since the March 2002 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  A claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran was denied service connection for PTSD in a March 2002 rating decision issued by the RO in Columbia, South Carolina.  The denial was based on the finding that the Veteran did not meet the criteria for a formal diagnosis of PTSD. 

The Veteran was notified of the decision and of his procedural rights by letter dated in May 2002.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the March 2002 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. 
§ 5108. 

At the time of the March 2002 rating decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and the report of an August 2001 VA examination, none of which showed that the Veteran had a diagnosis of PTSD.

The evidence received since the prior final denial includes additional VA treatment records; a September 2013 letter from a Master Sergeant under whom the Veteran served, detailing multiple potential stressors experienced by the Veteran; an October 2013 letter from a private doctor who formally diagnosed the Veteran with PTSD; and the Veteran's August 2017 testimony before the Board.  

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for PTSD.  At the time of the prior, March 2002 denial, the evidence of record did not contain a diagnosis of PTSD.  The newly submitted evidence, specifically the October 2013 letter, provides a diagnosis of the condition.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2002 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis of the claimed disability for which service connection under consideration.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claim for service connection for PTSD are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

A noncombat veteran seeking service connection for PTSD must establish (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304 (f) (2017).  The Veteran cannot establish the occurrence of an in-service stressor through lay testimony alone-rather, VA must have credible supporting evidence in corroborating the claimed event.  Doran v. Brown, 6 Vet. App. 283, 290 (1996).  The M21-1 provides guidelines for the verification of PTSD claims by noncombat veterans, specifically that before the U.S. Army and Joint Services Records Research Center (JSRRC) may search for records to corroborate the occurrence of a stressor, a veteran must provide at a minimum: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred.  

Here, the Board notes that in an August 2010 formal finding, VA was unable to verify any of the Veteran's stressors, citing a lack of details for such verification.  However, since that time, both in the September 2013 letter from his Master Sergeant and in his August 2017 testimony before the Board, the Veteran has provided details regarding his in-service stressors.  The letter described an accident which occurred during a training exercise, wherein a tank overturned and multiple soldiers were killed.  The letter also described the death of a fellow solider and close friend of the Veteran while serving in Germany.  In his hearing testimony, the Veteran described the accidental, and sometimes violent, deaths of multiple friends while in service.  On remand, efforts must be made to confirm the stressors detailed by the Veteran and his Master Sergeant. 

As noted above, the Veteran has submitted new evidence of a PTSD diagnosis.  The letter from his private doctor, describing the Veteran's diagnosis, while adequate for purposes of reopening his claim, does not provide probative evidence on the question of etiology of the disorder.  Therefore, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination or opinion is required when there is evidence of a current disability and an indication that the current disability may be related to service).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all appropriate steps to attempt to verify the stressor(s) detailed in the September 2013 letter and recounted by the Veteran in his August 2017 testimony.  The AOJ should provide the Veteran with an additional opportunity to provide specific dates-or a reasonable time frame-and locations which would allow the AOJ to seek corroboration of such stressors.  

If additional evidence is submitted, send a request to the Joint Services Records Research Center (JSRRC), or other appropriate facility, to determine if the stressor(s) reported by the Veteran can be independently verified.  If the search for this stressor verification leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond. 

After associating with the claims file all available records and/or responses received from each contacted entity, prepare a report detailing whether the Veteran's described stressors could be verified.  If the occurrence of the stressors cannot be verified, so state in the report. 

2.  Schedule the Veteran for a VA mental health examination.  The record should be made available to and be reviewed by the examiner.

Following a review of the record, the VA psychologist or psychiatrist is asked to identify all acquired psychiatric disorder(s) in accordance with DSM-5 criteria and furnish an opinion with respect to the following:

With regard to each such diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.

If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address:

a) whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity.

b) whether the identified stressor(s) are adequate to support a diagnosis of PTSD.

c) whether his symptoms are related to the identified stressor(s).

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of any psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


